Citation Nr: 0721930	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-16 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a higher initial rating for service-connected 
degenerative disk disease of the cervical spine, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to February 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board Remand of February 2004.  This 
matter was originally on appeal from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  In the veteran's cervical spine flexion is to 45 degrees, 
extension to 55 degrees, lateral bending to 35 degrees 
bilaterally, and lateral rotation to 70 degrees bilaterally; 
for VA compensation purposes, combined range of motion of the 
cervical spine is 300 degrees.

3.  The veteran has not been prescribed bed rest by a 
physician.

4.  The veteran has no separately ratable neurologic 
abnormalities attributable to his service-connected cervical 
spine disability.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for service-connected degenerative disk disease of 
the cervical spine have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in November 2001, the 
RO advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also essentially requested 
that the veteran send any evidence in his possession that 
pertained to the claim.   

In correspondence dated in May 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.  
Moreover, the veteran has demonstrated actual knowledge of 
the disability rating element.  In correspondence dated in 
November 2004, the veteran asserted that his service-
connected degenerative disk disease warranted a higher rating 
than that currently assigned.  In additional correspondence, 
dated in May 2005, the veteran cited "incapacitating 
episodes" as a characteristic of his disability.  Thus, the 
Board finds that the veteran had actual knowledge of the 
rating element.  

Finally, the Board finds that VA's duty to assist, including 
the specific directives contained in the Board's remand, has 
been satisfied.  To that end, the RO has obtained the 
veteran's service medical records, VA Medical Center (VAMC) 
treatment records, and provided the veteran with 3 VA 
examinations.  In a report of the third VA examination, which 
was dated in March 2004, the examiner cited the specific 
rationale that was the basis of his opinion, thus conforming 
to the Board's remand directive.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The Court has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2006).

The veteran's cervical spine disability is currently rated as 
10 percent disabling pursuant to Diagnostic Code 5010 for 
arthritis due to trauma.  That code provides that traumatic 
arthritis is to be rated as degenerative arthritis, 
Diagnostic Code 5003.  Degenerative arthritis (established by 
x-ray findings) is to rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joints involved.  38 C.F.R. § 4.17a, Diagnostic Codes 5003 
(2006).  When there is some limitation of motion, but which 
is noncompensable under a limitation-of-motion code, a 10 
percent rating is for application for each major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Id.  

In the absence of limitation of motion, a 20 percent rating 
is assigned for arthritis with x-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups, 
with occasional incapacitation exacerbations.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (2006).  Multiple involvements of 
the cervical vertebrae are considered to be a group of minor 
joints, ratable on a parity with major joints.  38 C.F.R. § 
4.45(f) (2006).  

The 20 percent and 10 percent ratings based on x-ray findings 
will not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) 
(2006).  The 20 percent and 10 percent ratings based on x-ray 
findings, above, are not to be utilized in rating conditions 
listed under Diagnostic Codes 5013 to 5024, inclusive.  38 
C.F.R. § 4.71a, Diagnostic Code 5003, Note (2) (2006).

The veteran filed his claim for service connection in October 
2001.  During the course of this appeal, the regulations 
controlling spine disabilities were amended, effective 
September 26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2004-2005)).  These 
changes affected all spine disabilities with the exception of 
intervertebral disk syndrome, which had previously been 
amended in August 2002, and effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  

When the regulations concerning entitlement to an increased 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  The statement of the case (SOC), dated 
in April 2005, shows that the RO considered the veteran's low 
back disability under both the old and new rating criteria.  

The Board will first consider both the new and old ratings 
criteria for limitation of motion of the cervical spine.  
Under the rating criteria in effect prior to September 23, 
2002, a higher rating of 20 percent is warranted for moderate 
limitation of motion of the cervical spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5290 (2003).  

The word "moderate" in 38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2003), is not defined in the old regulations, but 
guidance can be obtained from the amended regulations.  The 
current definition of normal range of motion for the spine is 
based on medical guidelines in existence since 1984; 
therefore, the Board will apply the current ranges of motion 
to rating spine disabilities under the old criteria.  Normal 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Note (2) 
(2006).  When combining ranges of motion, the normal ranges 
of motion are the maximum that can be used.  Id.  

Under the new criteria, limitation of motion of the cervical 
spine is to be rated pursuant to the General Rating Formula 
for Diseases and Injuries of the Spine (General Rating 
Formula).  38 C.F.R. § 4.71a, General Rating Formula, 
Diagnostic Codes 5235 to 5243 (2006).  Pursuant to the 
General Rating Formula a 20 percent rating requires that the 
objective medical evidence show that forward flexion of the 
cervical spine to be greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
cervical spine not greater than 170 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5242 (2006).  

The competent medical evidence does not show that the veteran 
is entitled to a rating higher than 10 percent for his 
service-connected degenerative disk disease of the cervical 
spine, pursuant to diagnostic code 5010 based on limited 
range of motion as found under either the old or new 
criteria.

A report of a VA joints examination conducted in May 2002 
fails to show that the veteran's service-connected 
degenerative disk disease of the cervical spine is 
characterized by limited range of motion.  In the report, Dr. 
T.G. reported that flexion was to 45 degrees full without 
limitation, extension was to 55 degrees full without 
limitation, lateral bending was to 40 degrees bilaterally, 
and rotation was to 70 degrees bilaterally.  Based on these 
results the combined range of motion is 310 degrees for VA 
compensation purposes.  See 38 C.F.R. § 4.71a, Note (2) 
(2006).  The veteran was also provided with a VA neurology 
examination in May 2002.  In a report of that examination, 
Dr. Z.G. did not provide ranges of motion in degrees, but 
reported that the veteran had "reasonably good" range of 
motion in the neck.  

In a third VA examination report, dated in March 2004, the 
range of motion findings were nearly identical to those 
reported in the previous VA joints examination report.  The 
newer report, however, noted that lateral bending was limited 
to 35 degrees.  When considering the findings as reported in 
this report, the veteran's combined range of motion of the 
cervical spine is 300 degrees.  

Nothing in any of the three VA examination reports provides a 
basis for granting a 20 percent rating under either the old 
or the new criteria for limited range of motion of the 
cervical spine.  As mentioned above, the new criteria 
requires either flexion limited to no more than 30 degrees or 
a combined range of motion no more than 170 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5242 (2006).  The actual 
range of motion has not been shown to be so limited.  

Regarding the old criteria, as noted, the word "moderate" 
is not defined.  Nonetheless the Board finds that a 
reasonable interpretation of the term would not include a 
disability failing to meet the criteria for a 20 percent 
rating under the new criteria.  Additionally, one VA examiner 
described the range of motion as "reasonably good."  The 
evidence simply does not reflect a moderate disability of the 
cervical spine as necessary under the old criteria.  

The Board also reviewed VAMC treatment records from VAMC 
Hines, dated from
January 2001 to April 2006.  Nothing in those records, 
however, shows that range of motion was limited to the level 
necessary for a 20 percent rating.  Dr. R.T., rheumatologist, 
reported in treatment notes dated in August 2004 and April 
2006 that the veteran had decreased range of motion in the 
neck due to his degenerative joint disease of the cervical 
spine.  Dr. R.T. did not, however, report the ranges of 
motion in degrees or otherwise indicate how severely motion 
was limited.  Absent such evidence, the VAMC treatment 
records provide no basis for granting the higher 20 percent 
rating.  

The Board now considers the ratings criteria for arthritis 
when no limitation of motion is found.  In the May 2002 
joints examination report, Dr. T.G. reported that x-rays 
showed degenerative joint disease and degenerative disk 
disease at C5-C6, C6-C7, and C7-T1.  Dr. T.G. described the 
cervical arthritis as "mild."  Dr. T.G.'s report, which 
notes degenerative joint disease at multiple cervical 
vertebrae, establishes that the arthritis affects a "group 
of minor joints."  Thus, the Board will rate on parity with 
a major joint as required by VA regulation.  38 C.F.R. § 
4.45(f) (2006).

The veteran is not entitled to a 20 percent rating for 
arthritis without limitation of motion because x-ray evidence 
does not show arthritis in 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitation 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2006).  Instead, the veteran's service-connected arthritis 
is limited to just one minor joint group, his cervical spine.  
38 C.F.R. § 4.45 (2006).  

Next the Board considers the criteria for intervertebral disk 
syndrome, both as in effect prior to and after September 23, 
2002.  Under the old criteria, a 20 percent rating is 
warranted when the condition is moderate with recurring 
attacks.  38 C.F.R. § 4.72, Diagnostic Code 5293 (2002).  

Under the new criteria, intervertebral disk syndrome is to be 
evaluated under either the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disk Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under § 4.25.  38 C.F.R. § 
4.71a, General Rating Formula, Note 6 (2006).  Under the 
Formula for Rating Intervertebral Disk Syndrome Based on 
Incapacitating Episodes, a 20 percent rating is warranted for 
intervertebral disk syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disk Syndrome Based on 
Incapacitating Episodes (2006).  An incapacitating episode is 
a period of acute signs and symptoms due to intervertebral 
disk syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating Intervertebral Disk Syndrome, Note (1) 
(2006).    

Here, the evidence fails to show the veteran's service-
connected degenerative disk disease of the cervical spine is 
productive of signs and symptoms associated with a 20 percent 
rating for intervertebral disk syndrome under either the old 
or the new criteria.  Regarding the old criteria, all three 
VA examination reports were negative for references to 
recurrent attacks associated with the syndrome.  The VAMC 
treatment records likewise were negative for any such 
findings.    

Regarding the new criteria, for reasons discussed above, the 
veteran is entitled to no more than a 10 percent rating under 
the General Rating Formula.  The evidence also fails to show 
that veteran's disability meets the criteria for a higher 
rating pursuant to the Formula for Rating Intervertebral Disk 
Syndrome Based on Incapacitating Episodes.  In correspondence 
dated in May 2005, the veteran claimed that he suffered from 
"incapacitating exacerbations."  The veteran's claim, 
however, is not supported by the objective medical evidence.  
The Board has reviewed the entire claims file, to include 
VAMC treatment records and the 3 VA examination reports, but 
finds no evidence of physician prescribed bed rest.  As this 
is a necessary element of an incapacitating episode, a rating 
pursuant to this code cannot be granted.  

Finally the Board considers whether the veteran is entitled 
to a separate evaluation for neurologic manifestations 
associated with his disability.  In the May 2002 VA 
neurological examination report, Dr. Z.G. reported that the 
veteran noted persistent weakness and numbness in the left 
hand.  On physical examination, in the left hand Dr. Z.G. 
found some weakness of the left hand and finger abductors, 
mild atrophy in the small muscles of the hand, and decreased 
pin and touch in the ulnar nerve distribution.  There were no 
motor, strength, or sensory deficits in the right upper and 
left lower extremities.  The right lower extremity could not 
be tested because the veteran had had a below-the-knee 
amputation.  

The Board does not find that a separate evaluation for 
neurologic abnormalities is warranted because the medical 
evidence did not attribute the weakness and numbness to a 
service-connected disability.  In the report, when discussing 
the veteran's left hand numbness, Dr. Z.G. noted that the 
veteran had a history of diabetes.  Other medical evidence in 
the claims file was negative for any statements linking these 
abnormalities to a service-connected disability.  At this 
time there is no basis for a separate rating for neurologic 
manifestations of the service-connected degenerative disk 
disease of the cervical spine. 


ORDER

An initial rating in excess of 10 percent for service-
connected degenerative disk disease of the cervical spine is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


